In an action *850for a divorce and ancillary relief, the plaintiff appeals, as limited by her brief, from stated portions of a judgment of the Supreme Court, Suffolk County (Oliver, J.), entered July 3, 2002, which, inter alia, equitably distributed the marital property and awarded her maintenance only for a period of 10 years or until the defendant retires, and the defendant cross-appeals, as limited by his brief, from stated portions of the same judgment, which, inter alia, equitably distributed the marital property and awarded the plaintiff maintenance for a period of 10 years or until the defendant retires.
Ordered that the judgment is affirmed insofar as appealed and cross-appealed from, without costs or disbursements.
We find no reason to disturb the trial court’s determination as to equitable distribution of the marital property (see Sebag v Sebag, 294 AD2d 560 [2002]; Oster v Goldberg, 226 AD2d 515 [1996]). Similarly, the amount and duration of maintenance are matters committed to the sound discretion of the trial court and the trial court providently exercised its discretion with respect thereto (see Chalif v Chalif, 298 AD2d 348 [2002]; Damato v Damato, 215 AD2d 348 [1995]).
The parties’ remaining contentions are without merit. Altman, J.P., H. Miller, Adams and Townes, JJ., concur.